237 F.2d 168
William DUFFY, Jr., Trustee in Bankruptcy of the Petroleum Conversion Corporation, Appellant,v.James A. VAUGHAN, Appellee.
No. 12762.
United States Court of Appeals Sixth Circuit.
June 25, 1956.

Appeal from the United States District Court for the Western District of Michigan, Grand Rapids; Raymond W. Starr, Chief Judge.
Rosemary Scott, Grand Rapids, Mich., Thomas Cooch, Wilmington, Del., for appellant.
James A. Vaughan, New York City, for appellee.
Before MARTIN, MILLER and STEWART, Circuit Judges.
PER CURIAM.


1
This is an appeal from an order of the district court denying the petition of the appellant trustee in bankruptcy to intervene as of right in an action pending in that court. Despite the ingenious arguments of able counsel for the appellant, we are of the opinion that the court was not in error in denying the petition. Upon the reasoning of Judge Starr's thoroughly considered opinion and the authorities cited therein, the order of the district court is affirmed. Vaughan v. Dickinson, D.C. 19 F.R.D. 323.